Case 0:19-cv-62189-RKA Document 15 Entered on FLSD Docket 11/18/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-62189-CIV-ALTMAN/Hunt

  MICHAEL BAILEY,

         Plaintiff,
  v.

  FRANKLIN COLLECTION SERVICE, INC.,

        Defendant.
  _________________________________/

                              ORDER SCHEDULING MEDIATION

         THIS MATTER comes before the Court pursuant to Local Rule 16.2. The Mediation in

  this matter shall be held before Steven Jaffe, at 110 SE 6th Street, Suite 1700, Fort Lauderdale,

  Florida, on March 27, 2020, at 2:00 p.m.

         Within three days of the mediation, the parties shall file a joint mediation report with the

  Court. The report shall indicate whether the case settled (in full or in part), whether it was

  adjourned, or whether the mediator declared an impasse.

         Failure to comply with this Order may result in sanctions, including dismissal without

  prejudice and without further notice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 15th day of November 2019.




                                                      __________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
